              Case 2:20-cv-00497-RSM Document 28 Filed 10/06/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   FRANCISCO MUNOZ ORTIZ ,

 9                              Petitioner,                CASE NO. C20-497-RSM-BAT

10           v.                                            ORDER ADOPTING REPORT AND
                                                           RECOMMENDATION
11   WILLIAM PELHAM BARR,

12                              Respondents.

13          This matter comes before the Court on review of the Report and Recommendation

14   (“R&R”) of the Honorable Brian A. Tsuchida, United States Magistrate Judge. Dkt. #25.

15   Respondents object to the R&R for only one reason: “the Report and Recommendation erred in

16   finding that due process requires the Government to justify prolonged detention by clear and

17   convincing evidence at an alien’s bond redetermination hearing pursuant to Immigration and

18   Naturalization Act (‘INA’) § 236(a), 8 U.S.C. § 1226(a).” Dkt. #26 at 1.

19          The Court finds no error in Judge Tsuchida’s citation to Singh v. Holder, 638 F.3d 1196,

20   1203-05 (9th Cir. 2011) for the proposition that due process required the government to justify

21   prolonged civil detention by clear and convincing evidence at Petitioner’s most recent bond

22   hearing. Respondents argue that “a constitutional requirement shifting the burden of proof to the

23   Government for § 236(a) bond hearings does not exist,” Dkt. #26 at 5, however Petitioner is correct



     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
              Case 2:20-cv-00497-RSM Document 28 Filed 10/06/20 Page 2 of 2




 1   that this Court like many other district courts in the Ninth Circuit disagree with Respondents’

 2   narrow application of Singh, see Dkt. #27 at 3–4 (citing, inter alia, Calderon-Rodriguez v. Wilcox,

 3   374 F. Supp. 3d 1024 (W.D. Wash. 2019).

 4          Accordingly, having reviewed the R&R, Respondents’ Objections and Petitioner’s

 5   Response to that, and the remaining record, the Court finds and ORDERS:

 6          (1)     The Court ADOPTS the Report and Recommendation.

 7          (2)     The Government’s Motion to Dismiss, Dkt. #13, is GRANTED in part and

 8   DENIED in part.

 9          (3)     Petitioner’s habeas petition and complaint for injunctive relief, Dkt. #12, is

10   GRANTED in part and DENIED in part.

11          (4)     Petitioner’s request for immediate release is DENIED.

12          (5)     The Government shall provide Petitioner with a new bond hearing within 30 days

13   of the date of this order. The bond hearing must comply with the procedural requirements of Singh

14   v. Holder, 638 F.3d 1196 (9th Cir. 2011). If the Government fails to provide Petitioner with a new

15   bond hearing, the Court will grant Petitioner’s habeas petition requesting release.

16          (6)     The Clerk is directed to send copies of this Order to the parties and to Judge

17   Tsuchida.

18          Dated this 6th day of October, 2020.

19

20

21
                                                   RICARDO S. MARTINEZ
22                                                 CHIEF UNITED STATES DISTRICT JUDGE

23



     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
